James C. Smith, J.
The only question in this case is, ■ whether, as between these parties, the note is rendered invalid, in consequence of its having been antedated by the plaintiffs, after the transfer to them, so that it had ten days less to run than it would have had if it had been dated as of the day when it was indorsed and negotiated to Wiles.
There can be no doubt that if the same day of the month had been inserted by the makers when they negotiated the note to Wiles, without the knowledge of the indorser, the note would not thereby have been rendered invalid, as against the indorser; and so, if the day had been inserted by Wiles, with the express direction or consent of the makers. In such case, the note, when indorsed, being perfect in every respect' but the date, and that having been left blank, the makers would have had an implied authority from the indorser to insert any day of the month they might think proper. (Mitchell agt. Culver, 7 Cow. 336; Mechanics’ and Farmers’ Bank agt. Schuyler, Id. 337, note) Such authority results from the general rule that an indorsement on a blank note, without sum or date, or time of payment, will bind the indorser for any sum, payable at anytime which the person to whom the indorser intrusts it, chooses to insert. The date of a note is no exception to this rule, although it is not essential to the validity of a note that the date be expressed; for where a note has no date, the time, if necessary, may be *246inquired into, and will be computed from the day it is issued. But it is essential to the free and uninterrupted negotiability of a note that it should be dated, and, therefore, all the parties to a note intended for circulation, are presumed to consent that the person to whom such a note is intrusted for the purpose of raising money, may fill up the blank with a date.- ■ (Id.) And a blank left for the day of the month may be filled with any day in that month, there being no fraud, or express direction to the contrary.
Upon the same principle, Wiles, to whom the note was delivered by the makers, had an implied authority from both makers and indorser, to fill the blank with any day in the month.
' But it it is claimed by the defendants’ counsel, that the implied authority above stated, is restricted to the first holder of a note, and that it was unlawfully exercised by the plaintiffs, to whom the note was transferred in blank by Wiles.
That position cannot be maintained. It is immaterial to the parties to the note, whether the blank in the date was filled by the first holder or his transferee. The latter acquired all the rights of the former in regard to the paper. Until the blank was filled, each successive holder took the note with authority to fill the blank, according to the implied intent of the parties. The reasoning of Justice Bocees upon this point, in the court below, is satisfactory and convincing. The case of English agt. Brauman (5 Ark 377), so far as it .holds to the contrary, is not supported by authority.
Judgment affirmed.